ACCEPTED
                                                                                           04-15-00239-CR
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      4/28/2015 5:05:23 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                                No. 04-15-00239-CR

STATE of TEXAS,                           §         IN THE FOURTHFILED
                                                                   DISTRICT
                                                                       IN
              Appellant                   §                     4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
                                          §
                                                                4/28/2015 5:05:23 PM
v.                                        §         COURT     OF APPEALS
                                                                  KEITH E. HOTTLE
                                          §                             Clerk
VICTORIA VELASQUEZ,                       §
            Appellee                      §         SAN ANTONIO, TEXAS


STATE’S MOTION TO ABATE APPEAL AND REMAND CASES TO TRIAL
    COURT WITH ORDERS TO ENTER FINDINGS OF FACT AND
                   CONCLUSIONS OF LAW

TO THE HONORABLE COURT OF APPEALS:

      NOW COMES the State of Texas, by and through Nicholas “Nico” LaHood,

Criminal District Attorney of Bexar County, Texas, and the undersigned assistant

criminal district attorney, with the filing of this motion to abate.        The State

respectfully moves this Court to abate these appellate proceedings and remand this

case to the trial court with orders to enter findings of fact and conclusions of law.

                              I. Statement of the Case

      Victoria Mari Velasquez, hereinafter referred to as Appellee, was charged by

information with intentionally or knowingly possessing a usable quantity of

marihuana (C.R. at 7). See TEX. HEALTH & SAFETY CODE § 481.121(a). The trial

court signed an order suppressing evidence on April 13, 2015 (C.R. at 63). On

April 14, 2015, the State requested findings of fact and conclusions of law (II R.R.
at 2). The appellate record currently contains no findings of fact or conclusions of

law.

                                 II. Relief Requested

       A trial court is obligated to enter findings of fact and conclusions of law

upon a timely request from the nonprevailing party.            State v. Cullen, 195
S.W.3d 696, 699 (Tex. Crim. App. 2006). When a timely request is made and a

trial court fails to enter findings of fact and conclusions of law, an appellate court

must abate the appeal and remand the case back to the trial court. State v. Elias,

339 S.W.3d. 667, 680 (Tex. Crim. App. 2011); TEX. R. APP. P. 44.4(a). The State

requested findings of fact and conclusions of law; however, the appellate record

does not contain any findings or conclusions. Accordingly, the State requests that

this appeal be abated and remanded to the trial court to enter findings of fact and

conclusions of law.

       To the trial court’s credit, it appears from the clerk’s record that it placed a

sticky note on the file with instructions for “Brooke to prepare FOF + Con’s of

Law” (C.R. at 6). Brooke Bauman is a staff attorney for the Bexar County Courts

at Law. The undersigned counsel believes that the trial court and its staff only

require additional time for preparation and compliance with the State’s request.




                                           2
                                    III. Prayer

      WHEREFORE, PREMISES CONSIDERED, the State prays the Court abate

this appeal and remand this case to the trial court with orders to enter findings of

fact and conclusions of law.

                                             Respectfully submitted,

                                             NICHOLAS “NICO” LAHOOD
                                             Criminal District Attorney
                                             Bexar County, Texas

                                                     /s/ Nathan E. Morey
                                         NATHAN E. MOREY
                                         Assistant Criminal District Attorney
                                         State Bar No. 24074756
                                         101 West Nueva, Suite 370
                                         San Antonio, Texas 78205
                                         Voice: (210) 335-2414
                                         Fax: (210) 335-2436
                                         Email: nathan.morey@bexar.org
                                         Attornesy for the State of Texas




                                         3
                        CERTIFICATE OF SERVICE

      I, Nathan E. Morey, Assistant Criminal District Attorney, Bexar County,

Texas, hereby certify that a true copy of the above and foregoing Motion was

mailed to Neil A. Calfas on Wednesday, April 29, 2015.

                                                      /s/ Nathan E. Morey
                                          NATHAN E. MOREY
                                          Assistant Criminal District Attorney
                                          State Bar No. 24074756
                                          101 West Nueva Street, Suite 370
                                          San Antonio, Texas 78205
                                          Voice: (210) 335-2414
                                          Fax: (210) 335-2436
                                          Email: nathan.morey@bexar.org
                                          Attorney for the State of Texas

cc: NEIL A. CALFAS
    Attorney at Law
    State Bar No. 50511505
    540 South St. Mary’s Street
    San Antonio, Texas 78205
    Voice: (210) 212-7766
    Fax: (210) 212-6969
    Attorney for the Defendant/Appellee




                                          4